PER CURIAM.
Upon an examination of the papers contained in this submission, it appears that there is an attempt to affect the rights of infants by such submission, and to make such infants parties to such submission by the action of their general guardians. We are aware of no way in which the court can acquire jurisdiction of infants except by action brought on behalf of the infant by a guardian ad litem, or by the service of a summons, as prescribed by the Code, upon the infant. A general guardian has no power to submit a cause of action, either on behalf of or against an infant, so as to give the court jurisdiction to adjudicate upon the rights of the infant.
This attempted submission must therefore be dismissed.